Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment under 37 CFR 1.132 filed 04/15/2021 is sufficient to overcome the rejection of claims 1-20 based upon the 102 rejections of claims 1, 11, and 15 under Lolla.  However, new rejections have been made to claims 1, 11, and 15 using the previously cited Sapsis. The objection to claim 10 has been withdrawn as the amendment has addressed the objection.  The examiner would like to note that the previously cited art still addresses the updated claims.  Regarding the objection 112(a) rejection to the specification, the applicant’s amendments to the specification have addressed the issue.  The objection is withdrawn.  Under further review, the examiner has made a new rejection under 35 USC 101 and an objection to the drawings.  As such, this is a non-final action.

Response to Arguments
Applicant's arguments filed 04/15/2021 have been fully considered but they are not persuasive.  It is acknowledged that the argument states that Lolla does not teach stochastic methods or dynamically orthogonal equations, and Sapsis does not teach the use of using stochastic methods for optimizing routes of a vehicle.  The examiner still believes it would be obvious, in light of these two prior arts, to combine Sapsis’ use of stochastic methods with Lolla’s vehicle navigation method.  To clarify, Lolla teaches .  

Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-11, 14-16, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed towards an abstract idea without significantly more.
Claim 1 recites:
A method for use in automatically determining an optimized route for a vehicle, the method comprising:
Using at least one computer processor to perform:
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and 
determining an optimized route from the fixed initial position to the target state using the dynamic flow information;
 wherein the determining includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations which is an abstract idea and mathematical concept.
Claim 11 recites:
At least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for use in automatically determining an optimized route for a vehicle, the method comprising:
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and 
determining an optimized route from the fixed initial position to the target state using the dynamic flow information;
 wherein the determining includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations which is an abstract idea and mathematical concept.
Step 1: Statutory Category – Yes
The claimed invention is a process.  It includes at least one step.
Step 2A Prong One Evaluation: Judicial Exception - Yes – Mathematical Concepts
Claims 1 and 11 are to be analyzed to be determined whether they recites subject matter that falls within one of the following groups of abstract ideas: a) mathematical concepts, b) mental processes, and/or c) certain methods of organizing human activity.
The office submits that the foregoing underlined limitation(s) constitutes judicial exceptions in the form of “mathematical concepts” because under its broadest reasonable interpretation, the claim covers performance using mathematical concepts.
The claims recite the limitation of determining an optimized route from the fixed position to the target state.  This determining includes the use of dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO- level-set equations.  This is a process that, under broadest reasonable interpretation, represents mathematical relationships, formula/equations and calculations.  Thus, this step recites a mathematical concept.

Step 2A Prong Two Evaluation: Practical Application – No
Claims 1 and 11 is evaluated whether as a whole it integrates the recited judicial exception into a practical application.  As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate the judicial exception into a “practical application.”
In the present case, the additional imitations beyond the above-noted abstract idea are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the “abstract idea.”)
The claims recite the element of “Determining an optimized route for a vehicle” and using “least one computer hardware processor to perform” the method.
The element of determining an optimized route for a vehicle is described by the specification as a high level of generality.  Creating something that might have a use (an optimal path for a vehicle) is not an application if it is not being used to guide a vehicle in some way.  The limitation that the product be an optimized vehicle route facilitates ordinary extra-solution function of data transmission  No vehicle is necessary in the claim limitations.  Accordingly, alone, and in combination, these additional elements do not integrate the abstract idea into a practical application.
The claims recite additional element of “computer processor”.  The computer processor is described by the specification as high level of generality. The generically recited processor merely describes how to generally “apply” the otherwise mathematical calculation/concept using a generic or general-purpose processor.  The additional limitation is no more than mere instructions to apply the exception using a computer.  The additional element does not integrate the abstract idea into a practical application because it does not impose meaningful limit on practicing the abstract idea.
The claims recite additional step of “obtaining a target state…and dynamic flow information”.  The obtaining step is recited at high level of generality.  This amounts to mere data gathering which is a form of insignificant extra-solution activity (MPEP 2106.05(g)).  The generically described computer processor facilitates extra-solution function of data gathering.  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible

2B Evaluation: Inventive Concept – No
The claims are evaluated whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.

As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component with one possible use. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer with a possible use cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be reevaluated in Step 2B. Here, the processing and data gathering, and possible use were considered to be extra-solution activities in Step 2A, and thus they are reevaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification and background therein does not provide any indication that the processor is anything other than possible generic, off the-shelf computer components. The obtaining of data does little other than set values for the mathematical concepts to be addressed.  For these reasons, there is no inventive concept in the claim, and thus they are ineligible.  
Claims 2, 5-10, 14-16, and 19-20 depend upon claims 1 and 11.  They contain addition details of the mathematical processes.  They do not integrate the abstract idea into a practical application. They do not provide inventive concept to the identified abstraction.  Therefore, they are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being containing indefinite language.  The claims are dependent upon canceled claims.  
For Claim 14, Claim 12 has been canceled.  The examiner is interpreting Claim 14 as being dependent upon Claim 11.
For Claims 19 and 20, Claim 17 has been canceled.  The examiner is interpreting Claims 19 and 20 as dependent upon Claim 15.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla et al (see 177 page 09/2012 NPL paper provided in IDS filed on 01/29/2020), hereafter known as Lolla, in light of Sapsis et al (See attached 2009 paper), hereafter known as Sapsis.
For Claim 1, Lolla teaches A method for use in automatically determining an optimized route for a vehicle, the method comprising:  (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows)
5using at least one computer hardware processor to perform: (Lolla does not specifically state a computer being used, but the fact that a vehicle is being controlled, especially with dynamic flow information, indicates that a computer is and was used in the process Lolla shows).
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the vehicle is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target state using the dynamic flow information;  (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the vehicle follows it will stay on the optimal course.)
Lolla does not teach determining dynamic flow information includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations .
Sapsis, however, does teach creating dynamic flow fields and information using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations .   (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations to create flow fields because it is another means to create optimized dynamic flow fields with lower computation costs.  Sapsis’ method is just another means for producing the outcome of a dynamic flow field.  It is known in the art and provides computational cost benefits when combining with Lolla’s teaching.

For Claim 2, modified Lolla teaches The method of claim 1, wherein determining the optimized route comprises calculating a forward reachability front set by numerically solving an unsteady Hamilton-Jacobi (HJ) equation.  (Figure 5-1 shows Lolla teaching the concept of a reachability front.  In the final paragraph of page 74, Lolla teaches keeping track of the reachability front, which involves calculating it.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.  4.5 is created using Hamilton Jacobi equations.  Therefore, a reachability front is created with Hamilton Jacobi equations.  Page 87, last paragraph says that the calculation of the reachability fronts is the foundation of the path planning methodology.  Page 75, Paragraph 5, Lolla also teaches that Hamilton Jacobi approaches have been used in literature to computer reachability fronts in the past

For Claim 5, modified Lolla teaches The method of claim 1, wherein determining the optimized route comprises predicting a probabilistic velocity field.  (Page 56, Paragraph 1, in order to track the front, it is sufficient to track the evolution of the level set function under the same velocity field.  In equations 4.4 and 4.5 of Page 57, V(x,t), a probabilistic velocity field is used.  Equation 4.5 is eventually used to calculate a reachability front, which is used to determine an optimized path.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.)

25For Claim 6, modified Lolla teaches The method of claim 5, 
Lolla does not teach wherein predicting the probabilistic velocity field comprises solving discrete stochastic dynamically orthogonal (DO) barotropic quasi-geostrophic equations.  
Sapsis, however, does teach wherein predicting the probabilistic velocity field comprises solving discrete stochastic dynamically orthogonal (DO) barotropic quasi-geostrophic equations.  (Page 2353, Section 5.1.  Sapsis calculates a random pressure field in the case of solving Navier Stokes.  Figure 6 shows mean velocity fields calculated using the DO field equations, in which one step includes calculating dynamically orthogonal barotropic quasi-geostrophic equations).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle control method with Sapsis’ method of predicting velocity fields with discrete, stochastic dynamically orthogonal barotropic quasi-geostrophic equations because it can result in paths that have high spatial dissimilarity, but similar arrival times, which could be useful if there were areas that needed to be highly avoided.

For Claim 8, modified Lolla teaches The method of claim 5, wherein determining the optimized route further comprises performing optimized path planning by solving level-set equations and computing discrete time-optimal routes and headings using backtracking equations.  
(Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Lolla does not teach the use of stochastic DO equations that make the optimized path planning stochastic.
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.

For Claim 11, Lolla teaches At least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by at least one computer hardware processor, cause the at least one computer hardware processor to perform a method for use in 20automatically determining an optimized route for a vehicle, the method comprising:  (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows. Lolla does not specifically state a computer being used, but the fact that a vehicle is being controlled, especially with dynamic flow information, indicates very strongly that a computer is and was used in the process Lolla shows)
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the vehicle is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target state using the dynamic flow information;  (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the vehicle follows it will stay on the optimal course.)
Lolla does not teach wherein the determining of dynamic flow information includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations.
Sapsis, however, does teach wherein the determining of dynamic flow information includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations. (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations to create flow fields because it is another means to create optimized dynamic flow fields with lower computation costs.  Sapsis’ method is just another means for producing the outcome of a dynamic flow field.  It is known in the art and has benefits over Lolla’s teaching.

For Claim 15, Lolla teaches A system, comprising: 
at least one computer hardware processor; and (Lolla does not specifically state a computer being used, but the fact that a vehicle is being controlled, especially with dynamic flow information, indicates very strongly that a computer is and was used in the process Lolla shows).
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one computer hardware processor, 20cause the at least one computer hardware processor to perform a method for use in automatically determining an optimized route for a vehicle, the method comprising: (Page 24, Section 1.1.  Lolla’s thesis focuses on time optimal path planning for autonomous underwater vehicles which navigate in strong and dynamic ocean flows.  Again, Lolla does not specifically state a processor storing instructions, but the fact that a robot/vehicle is being controlled and dynamic flow information is being used heavily indicates a computer and instructions on that computer)
obtaining a target state, a fixed initial position of the vehicle, and dynamic flow information; and (Page 28, Figure 2-1 shows how an example situation has a starting location, (Xs), a ending location (Xf) and dynamic flow information V(x,t).  Lolla explains how the goal of the paper is to take this basic structure and create optimized controls while the vehicle is moving from the start point to the end point.)
determining an optimized route from the fixed initial position to the target 25state using the dynamic flow information;   (Page 28, After equation 2.2, Lolla states that the goal is to develop a control for the vehicle heading and speed that minimizes travel time.  Section 5 at page 73 goes into specific detail on determining an optimal route.  At page 82, Lolla states they have been successful in generating the optimal route.  Equation 5.14 appears to be the equation that indicates the direction “normal to the level set” that if the vehicle follows it will stay on the optimal course.)
Lolla does not teach wherein the determining includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations.
Sapsis, however, does teach wherein the determining includes using dynamic stochastic order reduction comprising using dynamically orthogonal (DO) field equations and/or determining efficient stochastic DO level-set equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.  Section 5 shows how this can then be used to create random (or probabilistic) velocity fields)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle navigation method with Sapsis’ method of using stochastic order reduction with DO field equations to create flow fields because it would reducing computation costs.

For Claim 16, modified Lolla teaches The system of claim 15, wherein determining the optimized route comprises calculating a forward reachability front set by numerically solving an unsteady Hamilton- Jacobi (HJ) equation.  (Figure 5-1 shows Lolla teaching the concept of a reachability front.  In the final paragraph of page 74, Lolla teaches keeping track of the reachability front, which involves calculating it.  Page 76, Paragraph 1, Lolla states that using equations 4.3 and 4.5, a new reachability front and time optimal paths can be created.  4.5 is created using Hamilton Jacobi equations.  Therefore, a reachability front is created with Hamilton Jacobi equations.  Page 87, last paragraph says that the calculation of the reachability fronts is the foundation of the path planning methodology.  Page 75, Paragraph 5, Lolla also teaches that Hamilton Jacobi approaches have been used in literature to computer reachability fronts in the past

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis and Holtz et al (see attached paper), hereafter known as Holtz.
For Claim 7, modified Lolla teaches The method of claim 5, 
Lolla does not teach wherein predicting the probabilistic velocity field comprises 30solving discrete stochastic dynamically orthogonal (DO) primitive equations.  
Sapsis, however, teaches wherein predicting the probabilistic velocity field comprises 30solving discrete stochastic dynamically orthogonal (DO) equations. (Page 2353, Section 5.1.  Sapsis calculates a random pressure field in the case of solving Navier Stokes.  Figure 6 shows mean velocity fields calculated using the DO field equations).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s vehicle control method with Sapsis’ method of predicting velocity fields with discrete, stochastic dynamically orthogonal equations because it can result in paths that have high spatial dissimilarity, but similar arrival times, which could be useful if there were areas that needed to be highly avoided.
Lolla does not teach the use of primitive equations.
Holtz, however, does teach the use of stochastic dynamically orthogonal (DO) primitive equations.  (Page 402, Section 1.1, Holtz shows several stochastic versions of the primitive equations.  It should also be noted that “dynamically orthogonal” simply means that the orthogonal values/directions of the equations and fields be changing.  This would be the case with Holtz’s equation.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Holtz’s stochastic primitive equations with Lolla’s navigation system, because the primitive equations are a well-known and effective way to calculate velocity and other fields for the ocean and win, and using a Stochastic version could save computation time and costs.
 
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis in view of Verlut et al (US Pub 2010/0094485 A1), hereafter known as Verlut.
5	For Claim 9, modified Lolla teaches The method of claim 8, 
Modified Lolla does not teach wherein determining the optimized route further comprises performing risk evaluation and optimization.
	Verlut, however, does teach wherein determining the optimized path further comprises performing risk evaluation and optimization. ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Lolla’s vehicle navigation system with Verlut’s method of minimizing risk and evaluating risk because if a chosen path was high in risk, but failure is not acceptable, it might be better to choose a less time optimized route that has little risk.
  
For Claim 19, modified Lolla teaches The system of claim 17, wherein determining the optimized route further comprises: 
performing optimized route planning by solving level-set 10equations and computing discrete time-optimal routes and headings using backtracking equations; ; (Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Modified Lolla does not teach the use of stochastic DO equations that make the optimized path planning stochastic.
performing risk evaluation and optimization; and 
determining the optimized route as the simulated trajectory associated with a lowest value of the computed risk.  
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.
Verlut, however, does teach performing risk evaluation and optimization; and 
determining the optimized route as the simulated trajectory associated with a lowest value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine modified Lolla’s vehicle navigation system with Verlut’s method of minimizing risk and evaluating risk because if a chosen path was high in risk, but failure is not acceptable, it might be better to choose a less time optimized route that has little risk.

Claims 10, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lolla in view of Sapsis in view of Verlut in view of Di Giacomo (see paper provided in IDS).
For Claim 10, modified Lolla teaches The method of claim 9, 
Modified Lolla does not teach wherein performing risk evaluation and optimization comprises:  
10simulating trajectories using waypoint objective or heading objectives;  
computing an error metric matrix for the simulated trajectories; 
computing a cost matrix for the simulated trajectories based on the error metric matrix; 
computing a risk for each of the simulated trajectories based on the cost matrix: and 
determining the optimized route as the simulated trajectory associated with a lowest 15value of the computed risk.  
Verlut, however, does teach wherein performing risk evaluation and optimization comprises:  
10simulating trajectories using waypoint objective or heading objectives.  ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance for the simulated trajectories ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix: and  ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.) 
determining the optimized route as the simulated trajectory associated with a lowest 15value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

For Claim 14, modified Lolla teaches The at least one non-transitory computer-readable storage medium of claim 12, 
performing optimized route planning by solving level-set equations and computing discrete time-optimal paths and headings using backtracking equations; (Lolla teaches computing discrete level set contours, See Figure 6-2 page 93.  In order to compute these contours, they would need to use equations.  Additionally, this process, as shown on page 89, Section 6.1, includes calculating the reach ability front.  Lolla also teaches at page 89 that back tracking will be used to find a time optimal path (Page 93, Paragraph 1 has the time optimal aspect).
Modified Lolla does not teach wherein determining the optimized route further comprises: 
the use of stochastic DO equations that make the optimized path planning stochastic performing risk evaluation and optimization by:  
simulating trajectories using waypoint objective or heading objectives; 
computing an error metric matrix for the simulated trajectories; 
computing a cost matrix for the simulated trajectories based on the error 10metric matrix; and 
computing a risk for each of the simulated trajectories based on the cost matrix; and 
determining the optimized path as the simulated trajectory associated with a lowest value of the computed risk.  
Sapsis, however, does teach the use of stochastic DO equations.  (Sapsis teaches on page 2352, section 4.2 a method for order reduction for stochastic cases for dynamically orthogonal equations.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Lolla’s method of finding an optimal path by solving level set equations and computing time optimal paths with backtracking with Sapsis’s method of using stochastic DO equations to create stochastic optimized path planning.  A person of ordinary skill in the art would do this because it would reduce computing costs.
Verlut, however, does teach performing risk evaluation and optimization by:  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
simulating trajectories using waypoint objective or heading objectives; ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance for the simulated trajectories;  ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance10chancec; and ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix; and ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.) 
determining the optimized route as the simulated trajectory associated with a lowest value of the computed risk.  ([0062] Verlut notes the methods included within can provide a cost optimized flight path for a plane. [0010] Verlut describes the process is to determine a flight route that minimizes occurring risks and, if possible, flight duration.)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

For Claim 20, modified Lolla teaches The system of claim 17, 
Modified Lolla does not teach wherein performing risk evaluation and optimization comprises: 
simulating trajectories using waypoint objective or heading objectives; 
computing an error metric matrix for the simulated trajectories; 
computing a cost matrix for the simulated trajectories based on the error metric 20matrix; and 
computing a risk for each of the simulated trajectories based on the cost matrix.
Verlut, however, does teach wherein performing risk evaluation and optimization comprises: 
simulating trajectories using waypoint objective or heading objectives; ([0012-0015].  Verlut uses “raster points” which are locations on the grid that have costs associated with them.  They serve as potential waypoints when calculating a trajectory.)
computing an error chance  for the simulated trajectories; ([0015].  Verlut quantifies threats to the aircraft as it flies over points.  It’s important to note that this also includes directions and headings, not just flying over a point in any direction.  This is done as well at [0022] where Verlut computes the cost matrix.  In the applicant’s specification it is suggested a risk or error is a sub optimal trajectory due to an uncertain environment.  Verlut deals with military applications, and instead of being pushed off course due to flow fields, Verlut’s error and risk is more aligned towards enemy weapons destroying the vehicle.  This is a sub optimal outcome.)
computing a cost matrix for the simulated trajectories based on the error chance; and ([0022], Verlut calculates a cost matrix based partially off of the threats at certain rastor points)
computing a risk for each of the simulated trajectories based on the cost matrix. ([0080], Verlut shows a number of possible flight paths are looked at through a cost matrix.)
	Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Verlut’s teaching of risk and cost analysis for the trajectories with Lolla’s navigation method because, if you had a path that was typically the fastest route, but was uncertain to allow stable and safe movement through it, it would be valuable to be able to quantify the chances that something could go wrong, and compare this to other paths so that the best combination of safety, low risk, and speed could be attained.
Di Giacomo does teach the use of an error metric matrix. (Page 87, Paragraph 3.  Di Giacomo makes use of an error metric to store data on the errors that occur while animating joints).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Di Giacomo’s use of an error metric matrix with Lolla’s and Verlut’s vehicle navigation systems.  A person of ordinary skill in the art would do this because, if you’re already integrating the error into your cost function like Verlut, and that cost function is a matrix itself, having the data in the form of a matrix, instead of attached to a cluster of points, could be useful when integrating that data into the cost matrix.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Multiscale two-way embedding schemes for free-surface primitive equations in the Multidisciplinary Simulation, Estimation and Assimilation System” by Lermusiaux and Haley applies to the use of primitive equations in fluid dynamic solutions.  
“Time-optimal path planning in dynamic flows using level set equations: theory and schemes” relates to the use of level set equations in calculating dynamic flows.  
“Risk-aware Path Planning for Autonomous Underwater Vehicles using Predictive Ocean Models” by Pereira, Blinney, Hollinger, and Sukhatme relates to the use of risk calculating path planning for vehicles.
“Energy-optimal path planning by stochastic dynamically orthogonal level-set optimization” by Subramani and Lermusiaux refers to using stochastic dynamically orthogonal equations and level-set equations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664